            Case 2:20-cv-02043-WBS-AC Document 19 Filed 04/09/21 Page 1 of 2



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          2:20-CV-02043-WBS-AC
12                 Plaintiff,
                                                        UNITED STATES’ REQUEST TO
13          v.                                          EXTEND THE DEADLINE TO
                                                        SUBMIT A JOINT STATUS REPORT
14   APPROXIMATELY $28,360.00 IN U.S.                   FROM APRIL 12, 2021 TO JUNE 14,
     CURRENCY,                                          2021
15
                   Defendant.
16

17          The United States submits the following Request to Extend the Deadline to file a Joint Status

18 Report from April 12, 2021 to June 14, 2021.

19                                                Introduction

20          On October 13, 2020, the United States filed a civil forfeiture complaint in rem against the

21 above-captioned currency (“defendant currency”), based on its involvement in federal drug law

22 violations. All known potential claimants to the defendant currency were served in a manner consistent

23 with Dusenbery v. United States, 534 U.S. 161, 168 (2002) and the applicable statutory authority.

24 Additionally, public notice on the official internet government forfeiture site, www.forfeiture.gov, began

25 on October 23, 2020, and ran for thirty consecutive days, as required by Rule G(4)(a)(iv)(C) of

26 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions. A Declaration of

27 Publication was filed on November 21, 2020.

28
                                                         1
                                                                  United States’ Request to Extend the Deadline
                                                                  to Submit a Joint Status Report
            Case 2:20-cv-02043-WBS-AC Document 19 Filed 04/09/21 Page 2 of 2



 1                                                  Good Cause

 2          The United States has provided notice to all potential claimants pursuant to law. Specifically,

 3 the United States served a copy of the complaint documents to potential claimant Christopher Reyes via

 4 certified, first class mail and personal service. To date, no claim or answer has been filed by or on

 5 behalf of Christopher Reyes as required by Rule G(5) of the Supplemental Rules for Admiralty or

 6 Maritime Claims and Asset Forfeiture Actions, and his time to file a claim and answer has expired.

 7          Accordingly, the United States filed a Clerk’s Default against Christopher Reyes on January 22,

 8 2021. The Clerk of the Court properly entered the default of Christopher Reyes on January 26, 2021.

 9 On March 3, 2021, the United States filed a motion for default judgment and final judgment of forfeiture

10 with the Court and such filings, if/when granted, would terminate the case. No party has entered this

11 case claiming an interest in the defendant currency.

12          For these reasons, the United States seeks to continue the deadline to file a Joint Status Report to

13 June 14, 2021 (or to another date the Court deems appropriate).

14          Thus, there is good cause to extend the deadline to file a joint status report in this case from

15 April 12, 2021 to June 14, 2021, or to a date the Court deems appropriate.

16 Dated:    4/7/2021                                      PHILLIP A. TALBERT
                                                           Acting United States Attorney
17
                                                           /s/ Kevin C. Khasigian
18                                                         KEVIN C. KHASIGIAN
                                                           Assistant U.S. Attorney
19

20                                                    ORDER
21          Pursuant to the United States’ request and good cause appearing, the Court makes the following
22 order:

23          The deadline to file a Joint Status Report currently due on April 12, 2021 is extended to June 14,
24 2021.

25          IT IS SO ORDERED.
26          Dated: April 8, 2021
27

28
                                                          2
                                                                    United States’ Request to Extend the Deadline
                                                                    to Submit a Joint Status Report
